State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: December 15, 2016                    D-71-16
__________________________________

In the Matter of JUSTIN D.
   HERZOG, a Disbarred
   Attorney.

ATTORNEY GRIEVANCE COMMITTEE                 MEMORANDUM AND ORDER
   FOR THE THIRD JUDICIAL                          ON MOTION
   DEPARTMENT,
                    Petitioner;

JUSTIN D. HERZOG,
                     Respondent.

(Attorney Registration No. 3939162)
___________________________________

Calendar Date:   November 28, 2016

Before:   McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ.

                              __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Alison M. Coan of counsel), for
petitioner.

     Justin D. Herzog, Plattsburgh, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2001
and is a resident of Clinton County. Following respondent's plea
of guilty to a "serious crime" (Judiciary Law § 90 [4] [d]),
namely, two counts of forgery in the third degree, a class A
misdemeanor (see Penal Law § 170.05), this Court disbarred
respondent by order entered June 12, 2008 (52 AD3d 1019 [2008]).
Respondent now applies for reinstatement. Petitioner does not
oppose respondent's application. We referred the application to
                              -2-                  D-71-16

a subcommittee of the Committee on Character and Fitness for a
report (see Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]
[5]). Respondent appeared before the three-member subcommittee
in October 2016, and the subcommittee subsequently issued a
favorable report unanimously recommending that his application
for reinstatement be granted.

      Our examination of the papers submitted on the application
indicates that respondent has made all proper disclosures and has
complied with the provisions of the order of disbarment and with
this Court's rules regarding the conduct of disbarred attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] former § 806.9; see
also Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.15). Further, we are satisfied that respondent has
complied with the requirements of the applicable rules regarding
reinstatement (see Rules of App Div, 3d Dept [22 NYCRR] former
§ 806.12 [b]; see also Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.16), and that he possesses the
character and general fitness to resume the practice of law in
this state.

      Accordingly, the application is granted and respondent is
reinstated to the practice of law, effective immediately.

      McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ.,
concur.


      ORDERED that respondent's application for reinstatement is
granted; and it is further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court